Item 2(b) – Bylaws BY-LAWS of 2009 Dole Food Automatic Common Exchange Security Trust TABLE OF CONTENTS BY-LAWS Page ARTICLE I Introduction 1 Section 1. Declaration of Trust 1 Section 2. Definitions 1 ARTICLE II Offices 1 Section 1. Principal Office 1 Section 2. Delaware Office 1 Section 3. Other Offices 1 ARTICLE III Meetings of Holders 1 Section 1. Place of Meetings 1 Section 2. Call of Meetings 2 Section 3. Notice of Meetings of Holders 2 Section 4. Manner of Giving Notice; Affidavit of Notice 2 Section 5. Conduct of Meetings of Holders 3 Section 6. Adjourned Meeting; Notice 3 Section 7. Voting 3 Section 8. Waiver of Notice; Consent of Absent Holders 3 Section 9. Holder Action by Written Consent Without a Meeting 3 Section 10. Record Date for Holder Notice, Voting and Giving Consents 4 Section 11. Proxies 5 Section 12. Inspectors of Election 5 ARTICLE IV Trustees 6 Section 1. Powers 6 Section 2. Number of Trustees 6 Section 3. Vacancies 6 Section 4. Place of Meetings and Meetings by Telephone 6 Section 5. Regular Meetings 6 Section 6. Special Meetings 6 Section 7. Quorum; Action of Trustees 7 Section 8. Waiver of Notice 7 Section 9. Adjournment 7 Section 11. Notice of Adjournment 7 Section 12. Action Without a Meeting 7 Section 13. Fees and Compensation of Trustees 7 Section 14. Delegation of Power to Other Trustees 7 Section 15. Chairman 8 ARTICLE V Committees 8 Section 1. Committees of Trustees 8 Section 2. Proceedings and Quorum 8 Section 3. Compensation of Committee Members 8 ARTICLE VI Officers 8 Section 1. Officers 8 Section 2. Election of Officers 9 Section 3. Subordinate Officers 9 Section 4. Removal and Resignation of Officers 9 Section 5. Vacancies in Offices 9 Section 6. President 9 Section 7. Vice Presidents 9 Section 8. Secretary and Assistant Secretaries 10 Section 9. Treasurer and Assistant Treasurers 10 ARTICLE VII Indemnification of Trustees, Officers, Employees and Other Agents 11 Section 1. Agents, Proceedings, Expenses 11 Section 2. Indemnification of Trustees and Officers 11 Section 3. Indemnification of Agents 11 Section 4. Limitations, Settlements 11 Section 5. Insurance, Rights Not Exclusive 12 Section 6. Advance of Expenses 12 Section 7. Fiduciaries of Employee Benefit Plan 12 ARTICLE VIII Inspection of Records and
